 



EXHIBIT 10.30

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
                     DISCOUNT STOCK PROGRAM AWARD
     This Award Agreement sets forth the terms and conditions of the award (“DSP
Award”) of RSUs under the                      Discount Stock Program (“DSP
RSUs”) granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”).
     1. The Plan. This DSP Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
     2. Award.
     (a) Form of Award. The number of DSP RSUs subject to this Award is set
forth in the Award Statement delivered to you. The Award Statement shall
designate your DSP RSUs as either “Base RSUs” or “Discount RSUs”. An RSU is an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the terms and conditions of this Award Agreement, a share of Common
Stock (a “Share”) on the Delivery Date or as otherwise provided herein. Until
such delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc.
     (b) Certain Conditions Precedent. THIS DSP AWARD IS EXPRESSLY CONDITIONED
ON: (I) YOUR BEING A PARTICIPANT IN THE GOLDMAN SACHS PARTNER COMPENSATION PLAN
OR THE GOLDMAN SACHS RESTRICTED PARTNER COMPENSATION PLAN ON THE DATE OF GRANT
AND YOUR EXECUTING ANY AGREEMENT REQUIRED IN CONNECTION WITH SUCH PARTICIPATION;
AND (II) YOUR EXECUTING THE RELATED SIGNATURE CARD AND RETURNING IT TO THE
ADDRESS DESIGNATED ON THE SIGNATURE CARD AND/OR BY THE METHOD DESIGNATED ON THE
SIGNATURE CARD BY THE DATE SPECIFIED. UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE, YOUR FAILURE TO MEET THESE CONDITIONS WILL RESULT IN THE CANCELLATION
OF YOUR DSP AWARD. THIS DSP AWARD IS SUBJECT TO ALL TERMS, CONDITIONS AND
PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 12. BY
EXECUTING THE RELATED SIGNATURE CARD, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF
ALL OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
     (c) Status under Shareholders’ Agreement. The Shares delivered with respect
to this DSP Award will be subject to the Goldman Sachs Shareholders’ Agreement
to which you are a party, as amended from time to time (the “Shareholders’
Agreement”), except those Shares will not be considered “Covered Shares” as
defined in that Agreement.
     3. Vesting and Delivery.
     (a) Vesting.
     (i) Base RSUs. Except as provided in Paragraph 2(b), you shall be fully
Vested in all of the Outstanding Base RSUs on the Date of Grant, and, subject to
Paragraph 9, neither such Base RSUs, nor the Shares underlying them, shall be
forfeitable for any reason.

 



--------------------------------------------------------------------------------



 



     (ii) Discount RSUs. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you shall become
Vested in the number or percentage of the Outstanding Discount RSUs specified
next to such Vesting Date on the Award Statement (which may be rounded to avoid
fractional Shares). While continued active Employment is not required in order
to receive delivery of the Shares underlying your Outstanding Discount RSUs that
are or become Vested, all other terms and conditions of this Award Agreement
shall continue to apply, and failure to meet such terms and conditions may
result in the termination of the Discount RSUs (as a result of which no Shares
underlying your Discount RSUs would be delivered).
     (b) Delivery.
     (i) The Delivery Date with respect to all of your DSP RSUs shall be the
date specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after that date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.
     (ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 6,
7, 9, 10 and 15, in accordance with Section 3.23 of the Plan, reasonably
promptly (but in no case more than thirty (30) Business Days) after the date
specified as the Delivery Date (or any other date delivery of Shares is called
for hereunder), Shares underlying the number or percentage of your then
Outstanding DSP RSUs with respect to which the Delivery Date (or other date) has
occurred (which number of Shares may be rounded to avoid fractional Shares)
shall be delivered by book entry credit to your Custody Account or to a
brokerage account as approved or required by the Firm. Notwithstanding the
foregoing, if you are or become considered by GS Inc. to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then you shall be
subject to Section 3.21.3 of the Plan, as a result of which delivery of your
Shares may be delayed.
     (iii) In accordance with Section 1.3.2(i) of the Plan, in the discretion of
the Committee, in lieu of all or any portion of the Shares otherwise deliverable
in respect of all or any portion of your DSP RSUs, the Firm may deliver cash,
other securities, other Awards or other property, and all references in this
Award Agreement to deliveries of Shares shall include such deliveries of cash,
other securities, other Awards or other property.
     (iv) Pending receipt of any consents deemed necessary or appropriate by the
Firm, Shares in respect of your DSP Award initially may be delivered into an
escrow account meeting such terms and conditions as determined by the Firm. Any
such escrow arrangement shall, unless otherwise determined by the Firm, provide
that (A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by GS Inc. in its discretion. By
accepting your DSP Award, you have agreed to execute such documents and take
such steps as may be deemed necessary or appropriate by the Firm to establish
and maintain any such escrow account.
     (c) Death. Notwithstanding any other Paragraph of this Award Agreement, if
you die prior to the Delivery Date, the Shares underlying all of your then
Outstanding DSP RSUs shall be delivered to the representative of your estate as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee. The Committee may
adopt procedures pursuant to which you may be permitted to specifically bequeath
some or all of your Outstanding DSP RSUs under your will to an organization
described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar
charitable organization as may be approved by the Committee).
     4. Termination of Discount RSUs and Non-Delivery of Shares.
     (a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6, 7 and 9(g), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your Discount RSUs (but not your Base RSUs) that were Outstanding

2



--------------------------------------------------------------------------------



 



but that had not yet become Vested immediately prior to your termination of
Employment immediately shall terminate, such Discount RSUs shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof.
     (b) Unless the Committee determines otherwise, and except as provided in
Paragraphs 6 and 7, your rights in respect of all of your Outstanding Discount
RSUs (whether or not Vested) (but not your Base RSUs), immediately shall
terminate, such Discount RSUs shall cease to be Outstanding and no Shares shall
be delivered in respect thereof if:
     (i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;
     (ii) any event that constitutes Cause has occurred;
     (iii) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel, or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
     (iv) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;
     (v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement, the Shareholders’ Agreement or
any other shareholders’ agreement to which other similarly situated employees of
the Firm are a party; or
     (vi) as a result of any action brought by you, it is determined that any of
the terms or conditions for delivery of Shares in respect of this Award
Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to your Discount RSUs but, subject
to Paragraph 2(b), not your Base RSUs.

3



--------------------------------------------------------------------------------



 



     6. Extended Absence and Downsizing.
     (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence, the condition set forth in Paragraph 4(a) shall be waived with respect
to any Discount RSUs that were Outstanding but that had not yet become Vested
immediately prior to such termination of Employment (as a result of which such
Discount RSUs shall become Vested), but all other terms and conditions of this
Award Agreement shall continue to apply.
     (b) Without limiting the application of Paragraph 4(b), your rights in
respect of your Outstanding Discount RSUs that become Vested in accordance with
Paragraph 6(a) immediately shall terminate, such Outstanding Discount RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof if,
prior to the original Vesting Date with respect to such Discount RSUs, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise.
     (c) Notwithstanding any other provision of this Award Agreement and subject
to your executing such general waiver and release of claims and an agreement to
pay any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to a portion of your Discount RSUs that were Outstanding but that had
not yet become Vested immediately prior to such termination of Employment by
reason of “downsizing,” as a result of which you shall become Vested in
a portion of such Discount RSUs, determined with respect to each remaining
Vesting Date by multiplying the number of Discount RSUs that would become Vested
on each remaining Vesting Date by a fraction, the numerator of which is the
number of months from the Date of Grant to the date your Employment terminated,
and the denominator of which is the number of months from the Date of Grant to
the applicable Vesting Date, but all other terms and conditions of this Award
Agreement shall continue to apply. Whether or not your Employment is terminated
solely by reason of a “downsizing” shall be determined by the Firm in its sole
discretion. No termination of Employment initiated by you, including any
termination claimed to be a “constructive termination” or the like or a
termination for good reason, will be solely by reason of a “downsizing.”
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding DSP RSUs, whether or not Vested, shall be delivered.
     8. Dividend Equivalent Rights. Each DSP RSU shall include a Dividend
Equivalent Right. Accordingly, with respect to each of your Outstanding DSP
RSUs, at or after the time of distribution of any regular cash dividend paid by
GS Inc. in respect of a Share the record date for which occurs on or after the
Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the relevant record date. Each Dividend Equivalent Right shall be
subject to the provisions of Section 2.8.2 of the Plan.
     9. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this DSP Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this DSP Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s                      fiscal year), the Firm may, in its sole
discretion, require

4



--------------------------------------------------------------------------------



 



you to provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts by requiring you to
choose between remitting such amount (i) in cash (or through payroll deduction
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of Shares delivered to you pursuant to this DSP Award (or any other Outstanding
Awards under the Plan). In no event, however, shall any choice you may have
under the preceding two sentences determine, or give you any discretion to
affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.
          (b) Your rights in respect of your Discount RSUs are conditioned on
your becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.
          (c) Your rights in respect of your DSP Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this DSP Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your DSP RSUs in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with this DSP Award,
including, without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder.
          (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
          (g) Without limiting the application of Paragraph 4(b), if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Discount RSUs or Base RSUs would result in an actual or perceived conflict of
interest (“Conflicted Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Discount RSUs or any Base RSUs;
then, in the case of Paragraph 9(g)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Discount RSUs you then hold
that had not yet become Vested (as a result of which such Discount RSUs shall
become Vested) and, in the case of Paragraphs 9(g)(i) and 9(g)(ii) above, at the
sole discretion of the Firm, you shall receive either a lump sum cash payment in
respect of, or delivery of Shares underlying, all then

5



--------------------------------------------------------------------------------



 



Outstanding Vested Discount RSUs (including those that become Vested in
connection with Paragraph 9(g)(i) by reason of the immediately foregoing clause)
and Base RSUs, in each case as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment.
Notwithstanding anything else herein, payment or delivery in respect of the DSP
RSUs as a result of this Paragraph 9(g) shall be made only at such time and if
and to the extent as would not result in the imposition of any additional tax to
you under Section 409A of the Code (which governs the taxation of certain
deferred compensation).
     10. Right of Offset. The obligation to deliver Shares under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, the limitations
on transferability set forth in Section 3.5 of the Plan shall apply to this DSP
Award. Any purported transfer or assignment in violation of the provisions of
this Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may
adopt procedures pursuant to which some or all recipients of DSP Awards may
transfer some or all of their DSP Awards through a gift for no consideration to
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
     14. Governing Law. THIS DSP AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any payments or deliveries due as a result of your termination of
Employment with the Firm may be delayed for six months if you are deemed to be a
“specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.
     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    

7